Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 1 of 122 PageID #:
                                    1058
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 2 of 122 PageID #:
                                    1059
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 3 of 122 PageID #:
                                    1060
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 4 of 122 PageID #:
                                    1061
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 5 of 122 PageID #:
                                    1062
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 6 of 122 PageID #:
                                    1063
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 7 of 122 PageID #:
                                    1064
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 8 of 122 PageID #:
                                    1065
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 9 of 122 PageID #:
                                    1066
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 10 of 122 PageID #:
                                     1067
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 11 of 122 PageID #:
                                     1068
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 12 of 122 PageID #:
                                     1069
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 13 of 122 PageID #:
                                     1070
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 14 of 122 PageID #:
                                     1071
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 15 of 122 PageID #:
                                     1072
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 16 of 122 PageID #:
                                     1073
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 17 of 122 PageID #:
                                     1074
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 18 of 122 PageID #:
                                     1075
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 19 of 122 PageID #:
                                     1076
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 20 of 122 PageID #:
                                     1077
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 21 of 122 PageID #:
                                     1078
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 22 of 122 PageID #:
                                     1079
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 23 of 122 PageID #:
                                     1080
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 24 of 122 PageID #:
                                     1081
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 25 of 122 PageID #:
                                     1082
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 26 of 122 PageID #:
                                     1083
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 27 of 122 PageID #:
                                     1084
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 28 of 122 PageID #:
                                     1085
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 29 of 122 PageID #:
                                     1086
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 30 of 122 PageID #:
                                     1087
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 31 of 122 PageID #:
                                     1088
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 32 of 122 PageID #:
                                     1089
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 33 of 122 PageID #:
                                     1090
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 34 of 122 PageID #:
                                     1091
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 35 of 122 PageID #:
                                     1092
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 36 of 122 PageID #:
                                     1093
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 37 of 122 PageID #:
                                     1094
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 38 of 122 PageID #:
                                     1095
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 39 of 122 PageID #:
                                     1096
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 40 of 122 PageID #:
                                     1097
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 41 of 122 PageID #:
                                     1098
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 42 of 122 PageID #:
                                     1099
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 43 of 122 PageID #:
                                     1100
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 44 of 122 PageID #:
                                     1101
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 45 of 122 PageID #:
                                     1102
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 46 of 122 PageID #:
                                     1103
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 47 of 122 PageID #:
                                     1104
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 48 of 122 PageID #:
                                     1105
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 49 of 122 PageID #:
                                     1106
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 50 of 122 PageID #:
                                     1107
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 51 of 122 PageID #:
                                     1108
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 52 of 122 PageID #:
                                     1109
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 53 of 122 PageID #:
                                     1110
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 54 of 122 PageID #:
                                     1111
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 55 of 122 PageID #:
                                     1112
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 56 of 122 PageID #:
                                     1113
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 57 of 122 PageID #:
                                     1114
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 58 of 122 PageID #:
                                     1115
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 59 of 122 PageID #:
                                     1116
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 60 of 122 PageID #:
                                     1117
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 61 of 122 PageID #:
                                     1118
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 62 of 122 PageID #:
                                     1119
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 63 of 122 PageID #:
                                     1120
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 64 of 122 PageID #:
                                     1121
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 65 of 122 PageID #:
                                     1122
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 66 of 122 PageID #:
                                     1123
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 67 of 122 PageID #:
                                     1124
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 68 of 122 PageID #:
                                     1125
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 69 of 122 PageID #:
                                     1126
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 70 of 122 PageID #:
                                     1127
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 71 of 122 PageID #:
                                     1128
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 72 of 122 PageID #:
                                     1129
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 73 of 122 PageID #:
                                     1130
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 74 of 122 PageID #:
                                     1131
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 75 of 122 PageID #:
                                     1132
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 76 of 122 PageID #:
                                     1133
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 77 of 122 PageID #:
                                     1134
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 78 of 122 PageID #:
                                     1135
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 79 of 122 PageID #:
                                     1136
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 80 of 122 PageID #:
                                     1137
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 81 of 122 PageID #:
                                     1138
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 82 of 122 PageID #:
                                     1139
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 83 of 122 PageID #:
                                     1140
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 84 of 122 PageID #:
                                     1141
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 85 of 122 PageID #:
                                     1142
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 86 of 122 PageID #:
                                     1143
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 87 of 122 PageID #:
                                     1144
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 88 of 122 PageID #:
                                     1145
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 89 of 122 PageID #:
                                     1146
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 90 of 122 PageID #:
                                     1147
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 91 of 122 PageID #:
                                     1148
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 92 of 122 PageID #:
                                     1149
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 93 of 122 PageID #:
                                     1150
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 94 of 122 PageID #:
                                     1151
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 95 of 122 PageID #:
                                     1152
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 96 of 122 PageID #:
                                     1153
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 97 of 122 PageID #:
                                     1154
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 98 of 122 PageID #:
                                     1155
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 99 of 122 PageID #:
                                     1156
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 100 of 122 PageID #:
                                     1157
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 101 of 122 PageID #:
                                     1158
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 102 of 122 PageID #:
                                     1159
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 103 of 122 PageID #:
                                     1160
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 104 of 122 PageID #:
                                     1161
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 105 of 122 PageID #:
                                     1162
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 106 of 122 PageID #:
                                     1163
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 107 of 122 PageID #:
                                     1164
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 108 of 122 PageID #:
                                     1165
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 109 of 122 PageID #:
                                     1166
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 110 of 122 PageID #:
                                     1167
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 111 of 122 PageID #:
                                     1168
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 112 of 122 PageID #:
                                     1169
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 113 of 122 PageID #:
                                     1170
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 114 of 122 PageID #:
                                     1171
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 115 of 122 PageID #:
                                     1172
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 116 of 122 PageID #:
                                     1173
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 117 of 122 PageID #:
                                     1174
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 118 of 122 PageID #:
                                     1175
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 119 of 122 PageID #:
                                     1176
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 120 of 122 PageID #:
                                     1177
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 121 of 122 PageID #:
                                     1178
Case 1:16-cv-01479-DEW-JPM Document 131-2 Filed 05/13/20 Page 122 of 122 PageID #:
                                     1179
